Citation Nr: 1233146	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  06-21 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sinusitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran had active service from July 1980 to October 1980, February 1991 to March 1991, and October 2001 to August 2003.  She also had additional service with the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, that, in pertinent part, denied the above claim.

This matter was previously before the Board in January 2010 at which time it was remanded for additional development.  It is now returned to the Board. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

In its January 2010 Remand, the Board directed that the Veteran be afforded a VA examination so as to assess the precise nature and etiology of his asserted sinusitis.  As requested, the Veteran was afforded a VA examination in July 2010, but the Board finds the examination to be inadequate for VA purposes.

The Board requested that the VA examiner determine whether the Veteran entered active service or active duty training (ACDUTRA) with chronic sinusitis, and if so, whether the sinusitis underwent an increase in severity that was beyond the natural progression of the disease.  If the sinusitis did not pre-exist service/ACDUTRA, the examiner was asked to determine whether the Veteran's sinusitis was at least as likely as not incurred during active service or ACDUTRA.  

The July 2010 examiner indicated that it was less likely than not that the Veteran entered active service with sinusitis.  Then, the examiner indicated that the Veteran was treated only once for sinusitis during active service, and thus, it did not increase in severity beyond the natural progression of the disease.  She then stated that the Veteran's sinusitis was chronic in nature and, thereby, had to have occurred prior to service.  

The Board finds the July 2010 VA opinion to be contradictory and confusing in nature and, therefore, inadequate for purposes of determining entitlement to service connection for sinusitis.  Once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As the Board finds the July 2010 to be inadequate, the Board finds that the Veteran's claims file must be returned to the July 2010 VA examiner (if available) to provide clarification of her opinion related to the Veteran's sinusitis.  

Accordingly, the case is REMANDED for the following action:

1.  If she is available, the RO/AMC shall transfer the Veteran's claims file to the July 2010 for a clarification opinion as to the etiology of the Veteran's chronic sinusitis.  The examiner is again asked to address the following:

a.  Whether the Veteran had chronic sinusitis prior to entry into active service or ACDUTRA.  If yes, the examiner should identify the evidence leading to this conclusion, and should then state whether the sinusitis underwent an increase in severity in service which was beyond the natural progression of the disease.

b.  If chronic sinusitis did not exist upon the Veteran's entrance in service, the examiner should state whether it was at least as likely as not incurred during a period of active service or during any period in which the Veteran was on active duty or ACDUTRA (the examiner should be provided with all of the Veteran's periods of active service and ACDUTRA during her Air National Guard service, as well as the associated medical records for those periods).

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

If the July 2010 VA examiner is unavailable, the Veteran should be scheduled for a new VA examination to obtain opinions for the questions posed above.  

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


